Citation Nr: 1301778	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  11-21 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to February 1947.  The Veteran died in July 2010.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the RO.

The appellant testified at a hearing held at the RO before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is of record.  Thereafter, the appellant submitted additional evidence with a waiver of the RO's initial consideration.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issue decided herein.

The issue of service connection for the cause of the Veteran's death is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran was not continuously rated totally disabled due to his service-connected disabilities for at least 10 years immediately preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from active service and for at least 5 years immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318  have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

However, when the law, and not the evidence, is dispositive of the claim, the above provisions regarding VA's duties to notify and assist are not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Law and Analysis

VA will pay death benefits to a surviving spouse in the same manner as if the Veteran's death was service connected if his death was not the result of his own willful misconduct and, at the time of death, the Veteran was receiving, or was entitled to receive compensation for a service-connected disability rated totally disabling if: (1) the disability was rated as totally disabling for a continuous period of at least 10 years immediately preceding death; (2) the disability was rated as totally disabling continuously since the Veteran's release from active duty and for a period of at least 5 years immediately preceding death; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

A total compensation rating may be assigned on a schedular basis or based on individual unemployability (TDIU).  38 C.F.R. § 3.22(c).

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308  but determines that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22.

At the time of the Veteran's death in July 2010, he had been assigned a total rating based on individual unemployability by reason of service-connected disability, effective on November 7, 2006.  As he died in July 2010, the total compensation rating had  been paid for less than five years.  

The appellant contends that the Veteran had disorders that would have made him eligible for service-connected benefits years before he filed his first claim in 2006.

In this case, there were no pending claims when the Veteran died, particularly concerning the effective date assigned for the total compensation rating based on individual unemployability.  

Moreover, the appellant has not alleged, and the evidence does not show, that the Veteran was entitled to receive 100 percent disability compensation for the 10-year period immediately preceding his death in July 2010, but was not receiving such compensation for any of the reasons enumerated in 38 C.F.R. § 3.22(b).

The state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318  must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of "hypothetical entitlement" for benefits raised for the first time after a Veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (2008).
While the Board acknowledges the late Veteran's wartime service and the appellant's assertions, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

For these reasons, the Board concludes that the claim for DIC benefits under 38 U.S.C.A. § 1318 must be denied, as the requirements under the statute are not met.  Where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the appellant's claim of service connection for the cause of the Veteran's death.

The Veteran's original August 2010 certificate of death shows the immediate cause of death as aspiration pneumonia, due to or as a consequence of severe dysphagia with aspiration, cerebral vascular accident and hypertension.  Chronic obstructive pulmonary disease and Alzheimer's dementia were noted as significant conditions contributing to death but not resulting in the underlying cause.  

An amended certificate of death was issued in September 2012 to include chronic depressive disorder and chronic posttraumatic stress disorder (PTSD) as contributing conditions.  An autopsy was not performed.

At the time of the Veteran's death in July 2010, as discussed, he had been assigned a total rating based on individual unemployability by reason of service-connected disability, effective beginning on November 7, 2006.  These service-connected disabilities were: major depressive disorder, claimed as PTSD; bilateral hearing loss; and bilateral tinnitus.

The appellant asserts that the service-connected chronic depressive disorder and PTSD contributed to the Veteran's demise, including by causing his hypertension.

VA's duty to assist requires that a VA medical examination be provided or medical opinion obtained when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(3).

In addition, a review of the record indicates that VA treatment records from the VA Medical Center (VAMC) in Big Spring dated November 2006 to July 2010 were available but too excessive in volume for printing.  

These treatment records cover the period of time leading up to the Veteran's death and may be supportive of the appellant's claim.  Moreover, the appellant specifically identified CBOC Odessa, Texas (part of the VAMC Big Spring network) records as a source of the Veteran's treatment in an October 2010 written submission.

Accordingly, this remaining matter is REMANDED to the RO for the following action

1.  The RO should take appropriate steps to provide copies of all outstanding treatment records either electronically in Virtual VA or in paper format referable to the Veteran's VA medical treatment from November 2006 to July 2010 for review.  

The appellant also should be notified that she may submit medical evidence or treatment records in support of her claim.      

2.  After completing all indicated development, the RO should readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


